DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Barton on 4/21/21.
The application has been amended as follows: 

To Claim 149:
	A method for removal of reduced sulfur compounds from a fluid containing reduced sulfur compounds comprising:
	(a)    contacting an alkaline aqueous ferric iron salt solution that contains anionic ferric iron-carbonate complexes with a reduced sulfur-containing fluid;
		(i)    wherein the alkaline aqueous ferric iron salt solution comprises ferric ions (Fe3+), potassium ions (K+), carbonate ions (CO3 2-) , and bicarbonate ions (HCO3') and 
		(ii)    wherein a molar ratio of the potassium ions to the ferric ions is at least 1.0;
		(iii)    wherein a molar ratio of ferric ions to a sum total of the one or more organic additives is greater than 1;
		(iv)    wherein the alkaline aqueous ferric iron salt solution is a fully soluble aqueous alkaline ferric iron salt solution;
		(v) wherein the alkaline aqueous ferric iron salt solution has a pH of at least 8:

	(b)    producing, due to the contacting, a reduced alkaline iron solution, wherein the producing comprises:
		(i)    forming one or more iron sulfide compounds in the alkaline aqueous ferric 	iron salt solution to thereby remove at least a portion of the reduced sulfur compounds 	from the reduced sulfur-containing fluid; and
		(ii)    oxidizing at least a portion of the at least one reduced sulfur compound 	and reducing at least a portion of the ferric ions to ferrous ions (Fe2+).

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 149-159 is/are allowable over the following reference(s): 
Stone (US Pat.: 5948269), which is/are the closest prior art this office has discovered.  
Stone teaches a pH of up to 7.2 but fails to teach a pH of 8 or higher.
Therefore, it is clear Stone does not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 21, 2021